PER CURIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Chambers v. Southern Wholesale, Inc., (Fla.1956) 92 So.2d 188; Dewar v. City of Miami, (Fla.1957) 93 So. 2d 58; McKean v. Kloeppel Hotels, Inc., (Fla.App.1965) 171 So.2d 552.
WIGGINTON, Acting C. J., and STUR-GIS and CARROLL, DONALD K., JJ., concur.